Citation Nr: 1746503	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-49 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a kidney disorder, to include as secondary to service-connected urinary incontinence and/or as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1977 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claims file is now in the jurisdiction of the Louisville, Kentucky RO.  

In September 2015 the case was remanded for additional development.

The issues of increased ratings for left knee chondromalacia patella, left knee arthritis, left total knee replacement, right knee chondromalacia patella, and chronic lumbar strain with degenerative arthritis were also remanded in September 2015 for additional development.  In a statement received in August 2016 the Veteran withdrew her appeal in these matters.  The Board recognizes that in a September 2016 statement the Veteran requested to place these issues back on her appeal.  However, the withdrawal of a substantive appeal is effective when it is received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(a) (2016).  The Board further notes that the Veteran's representative did not consider those issues as still on appeal as they were not included in the August 2017 Informal Hearing Presentation submitted in support of the appeal.  Therefore, these issues are no longer on appeal before the Board.  


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had a kidney disorder at any time during the pendency of this claim.

CONCLUSION OF LAW

The criteria for service connection for a kidney disorder, to include as secondary to service-connected urinary incontinence and/or as due to exposure to contaminated water at Camp Lejeune have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309,  3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service-connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

Effective March 14, 2017, VA amended its adjudication regulations, 38 C.F.R. §§ 3.307 and 3.309, regarding presumptive service connection, adding certain diseases associated with contaminants present in the base water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina from August 1, 1953, to December 31, 1987.  The final rule establishes that veterans who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of eight associated diseases (adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease) are presumed to have incurred or aggravated the disease in service for purposes of entitlement to VA benefits. 

VA broadly defined service at Camp Lejeune as any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.  This amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.

The Veteran contends that she has a kidney disorder as a result of either her service-connected urinary incontinence or exposure to contaminated water at Camp Lejeune.  Her personnel records reflect that the Veteran's service included duty at Camp Lejeune.  A kidney disorder, other than kidney cancer, does not fall within the purview of the presumptive provisions regarding service at Camp Lejeune.  See 38 C.F.R. §§ 3.307 and 3.309.  The Veteran may still establish service connection for her kidney disorder on the basis that it is related to exposure to contaminated water with proof of direct causation.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Based on a thorough review of the record, however, the Board finds that service connection is not warranted under any theory of entitlement because the evidence of record does not demonstrate that the Veteran has been diagnosed with a kidney disorder during the period of appeal.

The Veteran's service treatment records reflect that the Veteran was treated for a kidney infection in July 1984.  In a March 1985 examination, the Veteran reported she had had a venereal disease, but had never had frequent or painful urination, or kidney stones or blood in her urine.

On February 2013 VA examination, the examiner found that the Veteran was not and had never been diagnosed with a kidney condition.  The examiner also opined that the Veteran's claimed kidney disorder was less likely than not related to service because the Veteran's kidney function tests were normal and there was no evidence of decreased kidney function to low sodium/potassium appreciated.  Urinalysis was negative for hyaline casts, granular casts, and red blood cells per high power field (RBC's/HPF), and laboratory studies showed eGFR was 81.  The examiner also found that the Veteran did not have renal dysfunction, which was defined as evidence of persistent proteinuria or GFR of less than 60.   

In the September 2015 remand, the Board noted the February 2013 VA examination finding of no current diagnosis of a kidney disorder was inconsistent with VA treatment records.  Specifically, January and October 2013 records that included an assessment of stage III kidney impairment, which appeared to be based on February and October 2011 laboratory findings that the Veteran's estimated glomerular filtration rate (eGFR) was 57.8, which fell into stage III kidney disease.  Additional testing from June 2013 and July 2014 showed the eGFR was 64.8 and 64.5 mL/min, respectively, which fell into stage II kidney disease reflective of kidney damage with mild decreasing GFR.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in August 2016 VA examination, during which she reported having a history of kidney stones that were diagnosed after her separation from service, around 2005.  The Veteran also reported that she was not any special renal diet, had not been told to avoid nephrotoxic medication, and had never undergone a renal biopsy.  The examiner noted she did not have any secondary signs of renal dysfunction such as edema or proteinuria, and her recent lab testing showed both renal function and urinalysis were within normal limits.  The examiner opined that based on an in-person examination and a review of the medical record the Veteran did not have a current diagnosed kidney disorder and that she "has never met diagnostic criteria for chronic kidney disease."  The examiner noted that the National Kidney Foundation defines chronic kidney disease "as being present if the GFR is less than 60 or evidence of kidney damage such as albuminuria or abnormal findings on renal imaging have been present for three months or more and have implications for health."  The examiner explained that fluctuations in lab values such as eGFR are "commonly found with alterations in volume status and merely reflect the dynamic homeostasis of renal function in systemic physiology. . . . The Veteran's kidney function has never been chronically compromised and remains stable."  The examiner explained that the Veteran's reduction in eGFR was likely due to volume status or to her nonservice-connected hypertension.  The examiner further noted that while the presence of proteinuria is definitive of chronic kidney disease, there was no proteinuria in the Veteran's urinalysis.  The examiner also noted "there was no objective evidence that the Veteran's neurogenic bladder had resulted in any post-renal azotemia; the Veteran had never had a diagnosis of obstructive uropathy that could cause renal compromise;" and in fact her urinary incontinence would preclude such compromise.  Accordingly, the examiner found that the Veteran did not have a diagnosis of a kidney disorder.  

The Board acknowledges the Veteran's statements that she has a kidney disorder that is related to her service-connected urinary incontinence and/or due to exposure to contaminated water at Camp Lejeune.  However, the diagnosis and etiology of a kidney disorder is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's lay assertions cannot constitute competent medical evidence in support of her claim.  

While the Veteran's medical records show a history of decreased kidney function, the August 2016 VA examiner explained that levels of decreased kidney function did not meet the diagnostic criteria for chronic kidney disease under the medical standard, and the Veteran's urinalyses did not show proteinuria, an indicator of chronic kidney disease.  The examiner found that the Veteran did not have a diagnosed kidney disorder.  

Additionally, while during the August 2016 VA examination she reported having a history of kidney stones beginning in 2005, the medical evidence does not show any complaints, treatment, or diagnosis of a kidney stone during the pendency of this claim and she did not report having a kidney stone during the pendency of this claim.

There is no competent evidence that the Veteran has been diagnosed with a kidney disorder.  Absent evidence of a diagnosis, there is no valid claim of service connection and the appeal in the matters must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

ORDER

Service connection for a kidney disorder to include as secondary to service-connected urinary incontinence and/or as due to exposure to contaminated water at Camp Lejeune is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


